TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2018



                                    NO. 03-18-00195-CV


                                 Va Lyncia Wilder, Appellant

                                              v.

                                 MWS Capital, LLC, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
          DISMISSED AS MOOT-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment rendered by the trial court on March 29, 2018. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.